NUGENT, Presiding Judge.
Gary Craven appeals his conviction following a jury trial for assault with intent to do great bodily harm without malice. The trial judge sentenced him to one year in the county jail. The appeal is dismissed and the case remanded to the trial court for the entry of a final judgment.
The jury’s verdict fixed punishment at one year in the county jail and $1,000 fine. At that time the trial court found the verdict to be in the proper form and noted that he was “accepting the verdict and entering judgment in accordance therewith”. Craven then filed his motion for new trial.
At the hearing following the presentence investigation, the trial court remitted the fine but imposed the one-year county jail sentence. Although he overruled Craven’s motion for a new trial, the trial judge apparently failed to enter a final judgment.
Since the record includes no final judgment, the appeal must be dismissed. Kansas City v. Troutner, 524 S.W.2d 63, 64 (Mo.App.1975). Rule 29.07(c). Upon remand and the entry of the final judgment, the defendant may reinstate his appeal and request acceleration, thus eliminating further delay and expense. New Style Homes, Inc. v. Fletcher, 600 S.W.2d 634, 635-36 (Mo.App.1980).
All concur.